Citation Nr: 1126142	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) from August 17, 2004 to April 5, 2007.

2.  Entitlement to an initial rating higher than 70 percent for PTSD since April 6, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 1992 to October 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating, retroactively effective from August 17, 2004.  The veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals her initial rating, VA must consider whether she is entitled to a "staged" rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  

Then, in an April 2007 rating decision and supplemental statement of the case (SSOC), the RO increased the rating for the veteran's PTSD from 50 to 70 percent, but only retroactively effective from April 6, 2007, the date of a VA compensation examination.  She has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).  

In June 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In April 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  



FINDINGS OF FACT

1.  From August 17, 2004 to April 5, 2007, according to the medical and other evidence in the file, it is just as likely as not the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood.  In comparison, there is no objective evidence indicating it caused total occupational and social impairment during those years.

2. Since April 6, 2007, the Veteran's PTSD is not productive of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  From August 17, 2004 to April 5, 2007, resolving all reasonable doubt in her favor, the criteria are met for an even higher 70 percent initial rating for the PTSD, though no greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  Since April 6, 2007, the criteria are not met for a disability rating higher than 70 percent for PTSD.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1-4 .14, 4.21, 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in August 2004, so prior to initially adjudicating her claim, meaning in the preferred sequence.  The letter informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  So she received all required basic VCAA notice before initially adjudicating her claim.  Therefore, there was no timing defect in the provision of the notice.



Also keep in mind that her claim for a higher initial rating arose in the context of trying to establish her underlying entitlement to service connection for PTSD - since granted.  She is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing the downstream disability rating element of the claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial, staged 50 and 70 percent ratings, but not even higher ratings.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained her service treatment records (STRs), VA outpatient treatment records, private treatment records, Workman's Compensation records, and arranged for a VA compensation examination in September 2006, April 2007 and March 2010 to assess and then reassess the severity of her PTSD.  Notably, the Board primarily remanded this claim in June 2008 so the AMC could obtain outstanding worker's compensation, VA and private treatment records and to arrange for an additional VA examination to reassess the severity of her PTSD.  There was substantial compliance with these remand directives since these additional worker's compensation, VA and private treatment records were obtained.  And importantly, the report of the March 2010 VA examination contains the findings and additional information needed to help determine whether the initial rating for the PTSD should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, this most recent VA compensation examination was in March 2010, so relatively recently.  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the PTSD in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Moreover, keep in mind the Board is partially granting the claim - increasing the initial rating for her PTSD from 50 to 70 percent for the first period of the appeal (August 17, 2004 to April 5, 2007), albeit not assigning the maximum 100 percent rating for any period of the appeal.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  



II.  Analysis-Entitlement to Higher Initial Ratings for the PTSD

The Veteran's PTSD has been initially rated as 50-percent disabling from August 17, 2004 to April 5, 2007, and at 70 percent since April 6, 2007, under 38 C.F.R. § 4.130, DC 9411.  She contends the severity of her PTSD warrants even higher ratings.  Resolving any doubt in favor of the Veteran, the Board finds sufficient competent and credible medical and lay evidence, in spite of some conflicting medical findings, to assign a higher 70 percent rating for the first period of the appeal (August 17, 2004 to April 5, 2007).  However, there is insufficient competent and credible medical and lay evidence of total occupational and social impairment due to her PTSD to award the maximum 100 percent rating, which is reserved for the most severe cases.

Since the Veteran's claim arises from her disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claim for increased ratings that do not involve initial ratings).



Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  



An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  


In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.


A.  Entitlement to a Rating Higher than 50 percent 
from August 17, 2004 to April 5, 2007

Here, with resolution of all reasonable doubt in her favor, the evidence of record supports increasing the Veteran's rating assignment from 50 to 70 percent for the Veteran's PTSD for this first period of the appeal.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed her personal statements, VA and private treatment records, worker's compensation records and pertinent VA examination reports.  

At the beginning of this period, on August 17, 2004, a VA PTSD clinic treatment evaluation observed the Veteran's condition reflected "...significant PTSD symptoms occurring in the last month," including disturbing thoughts and nightmares, sleep disturbance, hypervigilance, social isolation and feeling emotionally numb.  The VA clinical psychologist assigned a GAF score of 45 for serious impairment in social functioning.  As mentioned, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

The most probative evidence of record during this period of the appeal is the only VA compensation examination report to assess the Veteran's PTSD, provided in September 2006.  The examiner noted her PTSD was due to an incident of military sexual trauma on board the USS Holland.  On examination, she was remarkable for irritable mood, tearfulness, and discouraged thoughts.  The examiner also noted she is remarkable for flashbacks, intrusive thoughts, avoidance symptoms, startle reaction, poor concentration and hypervigilance.  At the time of this examination, she was still employed at the Hill Air Force Base as a management analyst, but had filed an EEO claim due to an allegedly intolerable work environment and job discrimination by her boss.  She cared for her children, but was divorced and otherwise socially avoidant.  The September 2006 VA examiner ultimately assigned her a GAF score of 45, which as mentioned, indicates serious PTSD symptomatology or serious impairment in social, occupational or school functioning.  See DSM-IV at 46-47.  

Importantly, her concurrent VA psychological treatment records indicate she had depressed mood, anxiety, sleep impairment due to disturbing dreams, irritability, anger outbursts, social isolation, and emotional numbness, and suicidal thoughts.  She was also assessed with "symptoms of PTSD [that had] become intense with recent hostile and belittling behavior of superior officer."  See September 2006 VA outpatient psychological treatment records.  

As noted by an October 2007 psychiatric evaluation for worker's compensation purposes, by Dr. D.M., she ceased employment in July 2006, apparently due to a difficult relationship with her supervisor that exacerbated her PTSD symptomatology.  

There were also several lay statements during this period from the Veteran, her friends and family.  As laypersons, they are competent to report on that as to which they have personal knowledge, such as her symptoms of severe depression, anxiety, and inability to trust others, etc.  They also asserted that she has become socially isolated and had difficulties working and finishing her education due to her PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).
And since her allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating her competency to make these proclamations must be distinguished from the weight and credibility of her lay testimony, which are factual determinations going to the ultimate probative value of this evidence).  Indeed, to the extent that they are confirmed by the medical findings of several VA treatment records and the September 2006 VA examination report, the Board finds the lay statements provide highly probative evidence weighing for the Veteran's claim.

On the other hand, there is also negative evidence against the claim for a higher initial rating during this period.  Indeed, the 2006 to 2007 VA treatment records assigned GAF scores that range from 55 to 65, which would be indicative of moderate to mild symptoms and impairment.  DSM-IV at 46-47.  

The Board also acknowledges that the March 2010 VA examiner provided retrospective evaluations of the Veteran's GAF scores during this initial period of the appeal.  The examiner assessed the year 2004 and 2005 to warrant only a GAF score of 75, for slight impairment.  Unfortunately, since the GAF scores for these years appear to be based on generalized assessments of the Veteran's clinical picture for those years, without citation to specific medical findings, the Board finds these findings to be entitled to limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claim file was reviewed, that contributes probative value to a medical opinion"); See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995).

Indeed, the basis of these findings is further suspect given that the March 2010 VA examiner made these assessments on a retrospective basis several years after the fact.  Nonetheless, the March 2010 VA examiner did find her PTSD in 2006 warranted a GAF score of 45 for serious symptoms and impairment.  This finding was sound and reasoned, citing her quitting work, failing to finish an educational program towards Business Management, filing an EEO complaint and pursuing workman's compensation benefits.  Id.  

Overall, despite some conflicting findings, the Veteran exhibited symptomatology of increasing anger, irritability, depression, anxiety, and social avoidance.  These types of symptoms, along with significant occupational impairment that ultimately led to her leaving her job, are contemplated by a higher 70 percent rating the Board is granting for this period of the appeal.  That is to say, the Board concludes this medical evidence is equally probative on whether the Veteran has severe versus just moderate social and occupational impairment on account of her PTSD.  And in this circumstance she is given the benefit of the doubt and it presumed that her PTSD is severe, thereby entitling her to the higher 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.

Nonetheless, there was no indication during this initial period of total (versus severe) occupational and social impairment, especially on review of the medical findings during this period and the GAF scores during this period.  So a 70 percent rating, as opposed to the maximum 100 percent rating, is the most appropriate under 38 C.F.R. § 4.130, DC 9411, for this initial period.  


B.  Entitlement to an Initial Rating Higher than 70 percent since April 6, 2007

The evidence of record does not support assigning a rating higher than 70 percent. 38 C.F.R. § 4.7 . In making this determination, the Board has reviewed the Veteran's personal statements, VA and private treatment records, worker's compensation records and the report of the VA psychiatric compensation examinations afforded her in April 2007 and March 2010.

At the April 2007 VA examination, the Veteran was found to have irritable and anxious mood, congruent affect; she exhibited a reddened face, tears and anger; showed frustrated thought content.  The examiner also objectively noted she has significant symptoms of PTSD with problems of flashbacks, avoidance and arousal, and a mood problem.  The examiner concluded, "[i]n her current agitated and irritable state, I do not think she is able to work...Sending her back to work will further worsen her symptoms."  The examiner added, "she is most socially isolated although she does have extended family and a few friends who stay in contact with her."  And she was additionally noted to be taking good care of her children.  Ultimately, the examiner assigned a GAF score of 38, indicative of "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

In October 2007, a worker's compensation evaluation by Dr. D.M. noted she had been unable to work due to her psychiatric symptoms since July 2006, when she left her last job, but that the workplace factors that precipitated and aggravated her condition were "essentially resolved."  D.M. assigned a GAF score of 50, which is indicative of serious symptoms and impairment.  DSM-IV at 46-47.  

The March 2010 VA examination report noted her continuing unemployment, and her reported history of a miscarriage.  The mental status examination was remarkable for blurred memories concerning a workplace harassment incident, panic attacks, irritable and anxious mood, and she became tearful when talking about the harassment incident and her in-service sexual assault.  The examiner concluded there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms of re-experiencing, avoidance, hyperarousal, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  Indeed, this closes approximates the rating criteria for a 50 percent rating under DC 9411, with no indication of total occupational and social impairment.  See 38 C.F.R. § 4.130.  

The March 2010 VA examiner assigned a GAF score of 55, based on evidence of moderate symptoms and moderate difficulty in social, occupational and school functioning.  Quite significantly, the examiner also provided clarification on the Veteran's level of occupational impairment due to her PTSD, providing negative evidence against the notion of total occupational and social impairment, necessary for a higher 100 percent rating.  In that regard, the examiner stated, "[i]n my clinical opinion...she is expected to function adequately in a nonmilitary work setting that is loosely supervised and which requires little or no social interaction."



Indeed, a review of the objective findings in the medical records during this period reveals no findings of total occupational and social impairment, as required for the maximum rating of 100 percent for PTSD.  Certainly, there is evidence of significant occupational impairment due to her psychiatric symptomatology, especially as observed by the April 2007 VA examiner.  But, the October 2007 psychiatric evaluation by Dr. D.M. pointed out that these psychiatric symptoms were resolving, such that it appears her symptomatology was exacerbated by her last job in particular, as opposed to all employment.  And as more recently clarified by the March 2010 VA examiner, she is able to function adequately in a nonmilitary work setting that is loosely supervised and which requires little or no social interaction.  Altogether then, the medical findings confirm that there is not total occupational impairment.  And to the extent that her PTSD and associated symptoms impair or hinder the types of employment she can successfully maintain or undertake, her 70 percent rating is recognition of this.  38 C.F.R. § 4.1.  And this is especially true when, as here, the Veteran has a relatively high schedular rating in comparison to the other possible ratings.  Moreover, she is additionally in receipt of a TDIU award for the occupational impairment from her PTSD.  

Quite importantly, aside from a lack of evidence of total occupational impairment, there is no indication whatsoever of total social impairment.  She evidences social impairment to be sure, but continues to maintain familial relationships and relations with at least some friends.  See April 2007 VA examination report.  She also now has a boyfriend, who has been living with her since September 2008.  See March 2010 VA examination report.

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions.  As discussed, she and her family members have provided competent and credible, and thus probative, evidence of symptoms of which they have personal knowledge.  These include her severe depression, anxiety, inability to trust others, social isolation, and difficulties at work, etc.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  See also Buchanan, 451 F.3d at 1331 and Rucker, 10 Vet. App. at 67.  

But, as a layperson, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, her social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  So this determination is multi-factorial, not just predicated on her lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, the Board finds the Veteran's lay statements are outweighed by the medical findings of record, especially by the VA examiners, which do not support a finding of total occupational and social impairment, as would warrant an even higher 100 percent rating.  

Overall, then, the Veteran exhibits the type, frequency and severity of symptoms approximating a rating of 70 percent, but not for an even higher 100 percent rating, the highest possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  In sum, the Board concludes there was no indication of total (versus severe) occupational and social impairment.  So a 70 percent rating, as opposed to the maximum 100 percent rating, is the most appropriate under 38 C.F.R. § 4.130.  

Since the Veteran's PTSD has never been more disabling than her 70 percent rating, at any time since the effective date of service connection, the Board cannot further "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  As the preponderance of the evidence is against the Veteran's claim for a higher disability rating for her PTSD, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



C.  Extra-Schedular Consideration

The rating schedule represents the average impairment of earning capacity as far as is practicable.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 11 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria (DC 9411), and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Any problems the Veteran has experienced with employment in the past do not exceed the level of interference contemplated by the rating criteria.   See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).   For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.   Also, VA has already awarded the Veteran a TDIU in recognition of any occupational impairment caused by her PTSD.


ORDER

From August 17, 2004 to April 5, 2007, a higher 70 percent initial rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

Since April 6, 2007, the claim for an initial rating higher than 70 percent for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


